     Case 3:16-cv-00480-BEN-WVG Document 163 Filed 12/11/18 PageID.2960 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7                               UNITED STATES DISTRICT COURT
 8                              SOUTHERN DISTRICT OF CALIFORNIA
 9
10     H.I.S.C., INC. and DEPALMA                            Case No.: 3:16-cv-00480-BEN-WVG
       ENTERPRISES, INC.,
11
                                            Plaintiff,       ORDER
12
       v.
13
       FRANMAR INTERNATIONAL
14
       IMPORTERS, LTD. et al.,
15                                       Defendants.
16
17     FRANMAR INTERNATIONAL
       IMPORTERS, LTD.,
18
19                                  Counterclaimant,
       v.
20
21     H.I.S.C., INC. and DEPALMA
       ENTERPRISES, INC.,
22
23                        Counterclaim Defendants.
24
25              The trial in this matter is continued to February 5, 2019 at 9:30 a.m. in Courtroom
26     5A. The parties will have five days, including opening and closing arguments and jury
27     instructions. Any additional requests for continuance of the trial date must be formally
28     filed.
                                                         1
                                                                                3:16-cv-00480-BEN-WVG
     Case 3:16-cv-00480-BEN-WVG Document 163 Filed 12/11/18 PageID.2961 Page 2 of 2



 1          IT IS SO ORDERED.
 2
 3     DATED: December 11, 2018                     _____________________________
                                                    Hon. Roger T. Benitez
 4
                                                    United States District Court
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              2
                                                                     3:16-cv-00480-BEN-WVG
